EXHIBIT 10.1

[htbx_ex10z1001.jpg] [htbx_ex10z1001.jpg]




September 20, 2019

Mr. Robert Jakobs







Re:

Separation Agreement

Dear Bob:

This letter sets forth the substance of the separation agreement (the
“Agreement”) which Heat Biologics, Inc. (the “Company”) is offering to you to
aid in your employment transition.

1.

Separation.  Your last day of work with the Company and your employment
termination date was September 20, 2019 (the “Separation Date”).  This Agreement
shall serve as notice of termination of your Employment Agreement with the
Company effective as of September 27, 2019, which is attached hereto as Exhibit
A (the “Employment Agreement”).

2.

Accrued Salary and Vacation.  On the earlier of within ten (10) business days
following the Separation Date or the next regular payroll date following the
Separation Date, the Company will pay you (i) all accrued salary owed to you
($3,055.56 for the services you performed on September 20, 2019), subject to
standard payroll deductions and withholdings; and (ii) $2,817.69 for the accrued
and unused vacation earned through the Separation Date (the number of accrued
and unused vacation hours earned through the Separation Date is 26.64 hours),
subject to standard payroll deductions and withholdings.  You will receive these
payments regardless of whether or not you sign this Agreement.  

3.

Severance Benefits.  If you timely, execute and do not revoke this Agreement and
comply with your obligations hereunder, the Company will make severance payments
to you in the form of continuation of your base salary in effect on the
Separation Date for one (1) month ($18,333.33) following the Separation Date.
 These payments will be subject to standard payroll deductions and withholdings
and will be made on the Company’s ordinary payroll dates, beginning with the
first such date which occurs at least eight (8) business days following the
“Effective Date” as defined below, provided the Company has received the
executed Agreement from you on or before that date.

4.

Benefit Plans.  If you are currently participating in the Company’s group health
insurance plans, your participation as an employee will end on September 20,
2019.  Thereafter, to the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense.  Later, you may be able to convert to an
individual policy through the provider of the Company’s health insurance, if you
wish.  

Deductions for the 401(k) Plan will end with your last regular paycheck.  You
will receive information by mail concerning 401(k) plan rollover procedures
should you be a participant in this program.  




5.

Stock Options.  You were granted options to purchase an aggregate of 75,000
shares of the Company’s common stock (the “Option”), pursuant to the Company’s
2018 Stock Incentive Plan (the “Plan”) and stock option agreements and any other
documents between you and the Company setting forth the terms of the Option (the
“Option Documents”).  Under the terms of the Plan and your stock option grant,
vesting will cease as of the Separation Date.  As of the Separation Date, you
have 7,812 shares exercisable at $1.24 per share with respect to your stock
option grants. In accordance with the terms of the Plan and your Option
Documents, you will have a period of three months from the Separation Date to
exercise your vested options.











--------------------------------------------------------------------------------

Mr. Robert Jakobs

September 20, 2019

Page 2 of 6







6.

Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date.

7.

Expense Reimbursements.  You agree that, within ten (10) days of the Separation
Date, you will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred through the Separation Date, if
any, for which you seek reimbursement.  The Company will reimburse you for
reasonable business expenses pursuant to its regular business practice.

8.

Return of Company Property.  By the Separation Date, you agree to return to the
Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).  Please coordinate return of Company property
with Jeff Wolf, Chef Executive Officer. Receipt of the severance benefits
described in Section 3 of this Agreement is expressly conditioned upon return of
all Company Property.

9.

Proprietary Information and Post-Termination Obligations.  Both during and after
your employment you acknowledge your continuing obligations under the Employment
Agreement and Confidential Information and Assignment of Inventions Agreement
with the Company not to use or disclose any confidential or proprietary
information of the Company and to refrain from certain solicitation and
competitive activities.  A copy of the Employment Agreement is attached hereto
as Exhibit A and Confidential Information and Assignment of Inventions Agreement
with the Company.  If you have any doubts as to the scope of the restrictions in
your agreement, you should contact Jeff Wolf, Chief Executive Officer
 immediately to assess your compliance.  As you know, the Company will enforce
its contract rights.  Please familiarize yourself with the enclosed agreement
which you signed.  Confidential information that is also a “trade secret,” as
defined by law, may be disclosed (A) if it is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, in the event that you file a lawsuit for retaliation by the Company
for reporting a suspected violation of law, you may disclose the trade secret to
your attorney and use the trade secret information in the court proceeding, if
you: (A) file any document containing the trade secret under seal; and (B) do
not disclose the trade secret, except pursuant to court order.




10.

Confidentiality.  The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement to your
immediate family; (b) you may disclose this Agreement in confidence to your
attorney, accountant, auditor, tax preparer, and financial advisor; and (c) you
may disclose this Agreement insofar as such disclosure may be required by law.
Notwithstanding the foregoing, nothing in this Agreement shall limit your right
to voluntarily communicate with the Equal Employment Opportunity Commission,
United States Department of Labor, the National Labor Relations Board, the
Securities and Exchange Commission, other federal government agency or similar
state or local agency or to discuss the terms and conditions of your employment
with others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.

11.

Non-Disparagement.  You agree not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that you may respond accurately and fully to
any question, inquiry or request for information when required by legal process.
 Notwithstanding the foregoing, nothing in this Agreement shall limit your right
to voluntarily communicate with the Equal Employment Opportunity Commission,
United States Department of Labor, the National Labor Relations Board, the
Securities and Exchange Commission, other federal government agency or similar
state or local agency or to discuss the terms and conditions of your employment
with others to the extent expressly permitted by Section 7 of the National Labor
Relations Act. The Company  agrees not to disparage you in any manner likely to
be harmful to you or your business, business reputation or personal reputation;
provided that the Company may respond accurately and fully to any question,
inquiry or request for information when required by legal process.
 Notwithstanding the foregoing, nothing in this Agreement shall the Company’s
right to voluntarily communicate with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Securities and Exchange Commission, other federal government agency
or similar state or local agency or to discuss the terms and conditions of your
employment with others.











--------------------------------------------------------------------------------

Mr. Robert Jakobs

September 20, 2019

Page 3 of 6







12.

Cooperation after Termination.  You agree to cooperate fully with the Company in
all matters relating to the transition of your work and responsibilities on
behalf of the Company, including, but not limited to, any present, prior or
subsequent relationships and the orderly transfer of any such work and
institutional knowledge to such other persons as may be designated by the
Company, by making yourself reasonably available during regular business hours.

13.

Release.  In exchange for the payments and other consideration under this
Agreement, to which you would not otherwise be entitled, and except as otherwise
set forth in this Agreement, you, on behalf of yourself and, to the extent
permitted by law, on behalf of your spouse, heirs, executors, administrators,
assigns, insurers, attorneys and other persons or entities, acting or purporting
to act on your behalf (collectively, the “Employee Parties”), hereby generally
and completely release, acquit and forever discharge the Company, its parents
and subsidiaries, and its and their officers, directors, managers, partners,
agents, representatives, employees, attorneys, shareholders, predecessors,
successors, assigns, insurers and affiliates (the “Company Parties”) of and from
any and all claims, liabilities, demands, contentions, actions, causes of
action, suits, costs, expenses, attorneys’ fees, damages, indemnities, debts,
judgments, levies, executions and obligations of every kind and nature, in law,
equity, or otherwise, both known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the execution date of
this Agreement, including but not limited to:  all such claims and demands
directly or indirectly arising out of or in any way connected with your
employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action; tort
law; or contract law (individually a “Claim” and collectively “Claims”).  The
Claims you are releasing and waiving in this Agreement include, but are not
limited to, any and all Claims that any of the Company Parties:

·

has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

·

has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age Discrimination in Employment Act, as amended
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the
Americans With Disabilities Act; the Genetic Information Nondiscrimination Act;
the Family and Medical Leave Act; the North Carolina Equal Employment Practices
Act and the North Carolina Wage and Hour Act.; the Employee Retirement Income
Security Act; the Employee Polygraph Protection Act; the Worker Adjustment and
Retraining Notification Act; the Older Workers Benefit Protection Act; the
anti-retaliation provisions of the Sarbanes-Oxley Act, or any other federal or
state law regarding whistleblower retaliation; the Lilly Ledbetter Fair Pay Act;
the Uniformed Services Employment and Reemployment Rights Act; the Fair Credit
Reporting Act; and the National Labor Relations Act;

·

has violated any statute, public policy or common law (including but not limited
to Claims for retaliatory discharge; negligent hiring, retention or supervision;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to you or any member of your family and/or
promissory estoppel).











--------------------------------------------------------------------------------

Mr. Robert Jakobs

September 20, 2019

Page 4 of 6







Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this waiver is executed.  Also excluded from
this Agreement are any Claims which cannot be waived by law, including, without
limitation, any rights you may have under applicable workers’ compensation laws
and your right, if applicable, to file or participate in an investigative
proceeding of any federal, state or local governmental agency. Nothing in this
Agreement shall prevent you from filing, cooperating with, or participating in
any proceeding or investigation before the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal government agency, or similar state or
local agency (“Government Agencies”), or exercising any rights pursuant to
Section 7 of the National Labor Relations Act.  You further understand this
Agreement does not limit your ability to voluntarily communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company.  While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, you are otherwise
waiving, to the fullest extent permitted by law, any and all rights you may have
to individual relief based on any Claims that you have released and any rights
you have waived by signing this Agreement.  If any Claim is not subject to
release, to the extent permitted by law, you waive any right or ability to be a
class or collective action representative or to otherwise participate in any
putative or certified class, collective or multi-party action or proceeding
based on such a Claim in which any of the Company Parties is a party.  This
Agreement does not abrogate your existing rights under any Company benefit plan
or any plan or agreement related to equity ownership in the Company; however, it
does waive, release and forever discharge Claims existing as of the date you
execute this Agreement pursuant to any such plan or agreement.




14.

Your Acknowledgments and Affirmations/ Effective Date of Agreement.  You
acknowledge that you are knowingly and voluntarily waiving and releasing any and
all rights you may have under the ADEA, as amended.  You also acknowledge and
agree that (i) the consideration given to you in exchange for the waiver and
release in this Agreement is in addition to anything of value to which you were
already entitled, and (ii) that you have been paid for all time worked, have
received all the leave, leaves of absence and leave benefits and protections for
which you are eligible, and have not suffered any on-the-job injury for which
you have not already filed a Claim. You affirm that all of the decisions of the
Company Parties regarding your pay and benefits through the date of your
execution of this Agreement were not discriminatory based on age, disability,
race, color, sex, religion, national origin or any other classification
protected by law.  You affirm that you have not filed or caused to be filed, and
are not presently a party to, a Claim against any of the Company Parties.  You
further affirm that you have no known workplace injuries or occupational
diseases.  You acknowledge and affirm that you have not been retaliated against
for reporting any allegation of corporate fraud or other wrongdoing by any of
the Company Parties, or for exercising any rights protected by law, including
any rights protected by the Fair Labor Standards Act, the Family Medical Leave
Act or any related statute or local leave or disability accommodation laws, or
any applicable state workers’ compensation law. You further acknowledge and
affirm that you have been advised by this writing that:  (a) your waiver and
release do not apply to any rights or Claims that may arise after the execution
date of this Agreement; (b) you have been advised hereby that you have the right
to consult with an attorney prior to executing this Agreement; (c) you have been
given twenty-one (21) days to consider this Agreement (although you may choose
to voluntarily execute this Agreement earlier and if you do you will sign the
Consideration Period waiver below, provided that you may not sign earlier than
the Separation Date); (d) you have seven (7) days following your execution of
this Agreement to revoke this Agreement; and (e) this Agreement shall not be
effective until the date upon which the revocation period has expired
unexercised (the "Effective Date"), which shall be the eighth day after this
Agreement is executed by you.

15.

No Admission. This Agreement does not constitute an admission by the Company of
any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.











--------------------------------------------------------------------------------

Mr. Robert Jakobs

September 20, 2019

Page 5 of 6







16.

Breach. You agree that upon any breach of this Agreement you will forfeit all
amounts paid or owing to you under this Agreement.  Further, you acknowledge
that it may be impossible to assess the damages caused by your violation of the
terms of Sections 8, 9, 10 and 11 of this Agreement and further agree that any
threatened or actual violation or breach of those Sections of this Agreement
will constitute immediate and irreparable injury to the Company.  You therefore
agree that any such breach of this Agreement is a material breach of this
Agreement, and, in addition to any and all other damages and remedies available
to the Company upon your breach of this Agreement, the Company shall be entitled
to an injunction to prevent you from violating or breaching this Agreement
without the obligation of posting a bond or proving actual damages.  You agree
that if the Company is successful in whole or part in any legal or equitable
action against you under this Agreement, you agree to pay all of the costs,
including reasonable attorneys’ fees, incurred by the Company in enforcing the
terms of this Agreement.  

17.

Miscellaneous.  This Agreement and the Confidential Information and Assignment
of Inventions Agreement that you entered into with the Company, including
Exhibit A, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to this subject matter.
 It is entered into without reliance on any promise or representation, written
or oral, other than those expressly contained herein, and it supersedes any
other such promises, warranties or representations.  This Agreement may not be
modified or amended except in a writing signed by both you and a duly authorized
officer of the Company.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
 If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified by
the court so as to be rendered enforceable.  This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of North Carolina as applied to contracts made and to be
performed entirely within North Carolina.

If this Agreement is acceptable to you, please sign and date below and return to
me within twenty-one (21) days of your receipt of the original Agreement, but no
earlier than the Separation Date.  The Company’s offer contained herein will
automatically expire if we do not receive the fully signed Agreement within this
timeframe.




I wish you good luck in your future endeavors.




Sincerely,




HEAT BIOLOGICS, INC.




By:

/s/ Jeffrey Wolf

 

Name: Jeffrey Wolf

 

Title:  Chief Executive Officer




AGREED TO AND ACCEPTED:




/s/ Robert Jakobs

Robert Jakobs




Exhibit A – Offer Letter












--------------------------------------------------------------------------------

Mr. Robert Jakobs

September 20, 2019

Page 6 of 6










CONSIDERATION PERIOD

I, Robert Jakobs, understand that I have the right to take at least 21 days to
consider whether to sign this Agreement, which I received on September 20, 2019.
 If I elect to sign this Agreement before 21 days have passed, I understand I am
to sign and date below this paragraph to confirm that I knowingly and
voluntarily agree to waive the 21-day consideration period.  I understand that I
may not sign any earlier than the Separation Date.







AGREED:

__________________________________________

Signature




__________________________________________

Date














--------------------------------------------------------------------------------










EXHIBIT A

Offer Letter












